DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2016/0248540)(IDS).
a)	Regarding claim 1, Yu et al disclose a digital transmission system (transmitter shown in Fig. 2), comprising: 
a transmitter configured to transmit an input series of complex symbols (101,102 in Fig. 2); 
a duobinary encoder disposed within the transmitter, and configured to filter the input series of complex symbols and output a partial response signaling (PRS) signal (103 and 104); 
a converter disposed within the transmitter, and configured to convert the PRS signal output into the time domain (105; Pub [0027-0032]); and
a receiver for receiving the time domain-converted PRS signal from the transmitter over a signal path (Fig. 3; Pub [0035]; Fig. 1; Pub [0004]).                                                                                                                b)	Regarding claim 2, Yu et al disclose wherein the transmitter further comprises a pre-coder configured to pre-code the complex symbols prior to filtering by the duobinary encoder (102 in Fig. 2).                                                                                                                                                                    c)	Regarding claim 3, Yu et al disclose wherein the converter is further configured to perform at least one of a fast Fourier transform, an inverse fast Fourier transform, a discrete
Fourier transform, and an inverse discrete Fourier transform (105 in Fig. 2).		                      d)	Regarding claim 4, Yu et al disclose wherein the signal path comprises at least one of a cable network, a wired transmission line, a wireless path, and a fiber optic line (704 in Fig. 1).                               e)	Regarding claim 5, Yu et al disclose wherein the complex symbols comprise an orthogonal frequency division multiple access symbols transmitted in an upstream direction of the digital transmission system (Pub [0030]).						           f)	Regarding claim 6, Yu et al disclose wherein the converter is further configured to construct a duobinary OFDM signal for transmission by splitting a subcarrier of the input series of complex symbols to appear over two adjacent frequency domain subcarriers (output of 103 in Fig. 2 generate multiple parallel path of I and Q).

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephens et al (US 20170118061)(IDS).
a)	Regarding claim 7, Stephens et al disclose a method of modulating, by a transmitter, an input digital signal transmission, comprising the steps of: 
receiving the input digital signal having a first time-frequency order on the time-frequency axis (305 in Fig. 3; Pub [0025]); 
rotating the time-frequency axis by 90 degrees (Q-BPSK; Fig.2; Pub [0021]); 
modulating the input digital signal according to the rotated time-frequency axis (325); and 
outputting the modulated digital signal to a receiver (inherent feature in a transmitter).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,043. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matters in bold type shown below.  That is, claim 7 is anticipated by claim 1 of the patent. 
Instant Application
U.S. Patent No. 11,102,043
Claim 7: A method of modulating, by a transmitter, an input digital signal transmission, comprising the steps of:
     receiving the input digital signal having a first time-frequency order on the time-frequency axis; 
     rotating the time-frequency axis by 90 degrees; 
      modulating the input digital signal according to the rotated time-frequency axis; and 
       outputting the modulated digital signal to a receiver.
Claim 1: A method of modulating, by a transmitter, a series of input digital symbols of a first modulation scheme, comprising the steps of: 
      receiving a sequential series of samples of the digital symbols in a first domain of the first modulation scheme, wherein the first domain is one of the time domain and the frequency domain; 
       determining if the first modulation scheme is in the time domain and the frequency domain, such that its dual is a second modulation scheme in the other domain; 
      applying a 90 degree rotational operation to the second modulation scheme to generate a rotational modulation format, wherein the 90 degree rotational operation one of a Fast Fourier transform (FFT) or an inverse FFT (iFFT) depending on the determined domain of the first modulation scheme domain; 
     modulating the series of digital symbols with the generated rotational modulation format; and 
      outputting the modulated series of digital symbols to a receiver.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,832,046 Hormati et al disclose Duobinary encoder in a transmitter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
July 29, 2022
 /EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632